[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action to recover damages for personal injuries. The plaintiff was operating his motor vehicle on May 2, 1999 at approximately 5:48 PM in an easterly direction on Route 184 at its intersection with Route 117 in Groton. He attempted a left turn pursuant to a green traffic signal. At the same time, the defendant, Patrick Dacek, operating a vehicle owned by his father, Gary Dacek, who was a passenger in the car, was proceeding in a westerly direction and struck the plaintiffs vehicle head on spinning it 180 degrees. The plaintiff claimed that he had a green arrow and, therefore, had the right-of-way. He also produced a witness who was stopped in a line of traffic facing in a easterly direction waiting for the light to turn green. His witness testified that at the time of the collision the light was red for all traffic on Route 184 except for the green turn arrow which was facing the plaintiff permitting him to make his turn. The defendant denied that he had a red light. He claimed the light was green for him all the way as did his father, the passenger. The plaintiff also produced evidence to the effect that the plaintiff operator had only been operating his vehicle for less than one month. He was sixteen years of age and had just gotten his driver's license. The court also determined that the evidence showed that there was sunlight in the eyes of the defendant operator. The shadows and the photographs taken at the scene showed this. They also showed that the traffic signals could not be seen because of the direct sunlight hitting them. The court also found that in the photographs, the visor of the defendants' vehicle was down indicating he was using it to block the sun. He denied he had it down and claimed it was pushed down as a result of the impact. However, the court observed in the photographs another vehicle facing the same direction as the defendants' vehicle which also had its visor down. The court finds the testimony of the plaintiff supported by the physical evidence in the case and the independent witness. The court, therefore, finds liability in favor of the plaintiff.
The plaintiff suffered a cerebral concussion with loss of consciousness, amnesia, contusion to the head, contusions, pain and swelling of the left shoulder and left wrist and sprain of the neck and upper back and also low back sprain with pain radiating into his right leg with sciatica and chronic headaches. Although there was no permanency evaluation permitted at the trial, the court does find that the plaintiff was still complaining about his injuries at the time of trial and, therefore, the court may take into consideration the life expectancy of the plaintiff in evaluating the case. The court finds that at age 39, the plaintiff has a life expectancy of 40.4 years. The court finds that the economic damages consisting of the medical bills only amount to $6,466. The court finds that the plaintiff is also entitled to noneconomic damages of $30,000. CT Page 4417
Accordingly, the court will find that the plaintiff has sustained damages of $36,466.
  ___________________ D. Michael Hurley, Judge Trial Referee